Citation Nr: 1036806	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  06-21 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected erectile dysfunction.

2.  Entitlement to an initial rating in excess of 10 percent for 
service-connected coronary artery disease (CAD).

3.  Entitlement to an initial rating in excess of 10 percent for 
gait dysfunction, left lower extremity, status-post acute 
ischemic infarction.

4.  Entitlement to an initial rating in excess of 10 percent for 
gait dysfunction, right lower extremity, status-post acute 
ischemic infarction.

5.  Entitlement to service connection for diabetic peripheral 
neuropathy, right foot.

6.  Entitlement to service connection for diabetic peripheral 
neuropathy, left foot.

7.  Entitlement to service connection for diabetic peripheral 
neuropathy, right hand.

8.  Entitlement to service connection for diabetic peripheral 
neuropathy, left hand.

9.  Entitlement to service connection for diabetic retinopathy.

10.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970, 
and from December 1990 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions promulgated in August 2005 and April 
2006 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  By the August 2005 rating decision, 
the RO, in part, established service connection for CAD, 
evaluated as 10 percent disabling; and erectile dysfunction, 
evaluated as noncompensable (zero percent).  The RO also denied 
service connection for diabetic retinopathy, diabetic peripheral 
neuropathy of both hands, diabetic peripheral neuropathy of both 
feet, as well as entitlement to a TDIU.  Thereafter, by the April 
2006 rating decision, the RO, in part, established service 
connection for gait dysfunction of the right and left lower 
extremities, both of which were evaluated as 10 percent 
disabling.

For the reasons addressed in the REMAND portion of the decision 
below, the Board finds that further development is required with 
respect to the Veteran's CAD, gait dysfunction of both lower 
extremities, and TDIU claims.  Accordingly, these claims are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

As an additional matter, the issue of entitlement to an 
increased rating for the Veteran's service-connected 
diabetes mellitus type II has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over this issue, and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the issue(s) adjudicated by this 
decision have been completed.

2.  The Veteran's service-connected erectile dysfunction is not 
manifested by deformity of the penis or testicles.

3.  The competent medical evidence reflects that the Veteran has 
been diagnosed with diabetic peripheral neuropathy of the lower 
extremities, and that it is secondary to his service-connected 
diabetes mellitus type II.

4.  The competent medical evidence does not reflect the Veteran 
has been diagnosed with diabetic peripheral neuropathy of either 
hand, or diabetic retinopathy.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the Veteran's 
service-connected erectile dysfunction are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.10, 4.31, 4.115b, Diagnostic Code 7522 (2009).

2.  Service connection is warranted for diabetic peripheral 
neuropathy, right foot.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2009).

3.  Service connection is warranted for diabetic peripheral 
neuropathy, left foot.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2009).

4.  Service connection is not warranted for diabetic peripheral 
neuropathy, right hand.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2009).

5.  Service connection is not warranted for diabetic peripheral 
neuropathy, left hand.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2009).

6.  Service connection is not warranted for diabetic retinopathy.  
38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Initially, the Board notes that for the reasons stated below it 
concludes that service connection is warranted for diabetic 
peripheral neuropathy of the right and left foot (i.e., the lower 
extremities).  Therefore, no further discussion of the VCAA is 
warranted with respect to these claims as any deficiency has been 
rendered moot.

Regarding the appeals that are from disagreement with the initial 
ratings assigned following the grant of service connection, the 
United States Court of Appeals for the Federal Circuit and the 
United States Court of Appeals for Veterans Claims (Court) have 
held that once service connection is granted the claim is 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dingess v. Nicholson, 19 Vet. App. 473, 
490-1 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Goodwin v. Peake, 22 Vet. App. 128 (2008).

In regard to the remaining appellate claims, the Court has held 
that adequate notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this 
case, the Veteran was sent pre-adjudication notice via a letter 
dated in March 2005, which is clearly prior to the August 2005 
rating decision that is the subject of this appeal.  He was also 
sent additional notification via a March 2006 letter, followed by 
readjudication of the appeal by the June 2006 Statement of the 
Case (SOC) and a December 2007 Supplemental SOC (SSOC) which 
"cures" the timing problem associated with inadequate notice or 
the lack of notice prior to the initial adjudication.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his appellate 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need for 
the Veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Moreover, the March 2006 letter 
included information regarding disability rating(s) and effective 
date(s) as mandated by the holding in Dingess, supra.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied with 
respect to his erectile dysfunction, diabetic peripheral 
neuropathy of both hands, and diabetic retinopathy claims.  The 
Veteran's service treatment records are on file, as are various 
post-service medical records to include from the Social Security 
Administration (SSA).  Further, the Veteran has had the 
opportunity to present evidence and argument in support of his 
claims, and nothing indicates he has identified the existence of 
any relevant evidence that has not been obtained or requested.  
Moreover, he was accorded VA medical examinations regarding this 
case in May 2005, March 2006, and June 2007 which contained 
findings relevant to the disposition of these claims.  No 
inaccuracies or prejudice have been demonstrated regarding these 
examinations.  Moreover, the Veteran has not indicated, nor does 
the record suggest, that his erectile dysfunction has increased 
in severity since the last examination of this disability.  
Accordingly, the Board finds that these examinations are adequate 
for resolution of this case.  Consequently, the Board finds that 
the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  







I.  Increased Rating

Legal Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  However, the Court recently held that 
"staged" ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was 
held that the rule from Francisco does not apply where the 
appellant has expressed dissatisfaction with the assignment of an 
initial rating following an initial award of service connection 
for that disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.

With regard to the Veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

Analysis

The Veteran's erectile dysfunction is currently rated as 
noncompensable pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 
7522.  Where the schedule does not provide a zero evaluation for 
a diagnostic code, a noncompensable evaluation shall be assigned 
when the requirements for a compensable evaluation are not met. 
38 C.F.R. § 4.31.  Under Diagnostic Code 7522, a 20 percent 
disability rating will be assigned when there is deformity of the 
penis with loss of erectile power.  38 C.F.R. § 4.115b, 
Diagnostic Code 7522.

The competent medical evidence of record, to include the VA 
medical examinations conducted in this case, shows that the 
Veteran's service-connected erectile dysfunction is without 
deformity of the penis or testicles.  Accordingly, a compensable 
evaluation is not warranted under Diagnostic Code 7522.  
Furthermore, it is important to note that as a result of the 
Veteran's service-connected erectile dysfunction, special monthly 
compensation for loss of use of a creative organ has been 
established.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether staged ratings would be in order 
pursuant to Fenderson, supra.  However, as the assigned 
noncompensable evaluation reflects the degree of impairment shown 
since the date of the grant of service connection for erectile 
dysfunction, there is no basis for staged ratings with respect to 
this claim.  In other words, his symptomatology has remained 
consistent throughout the pendency of this appeal, and there are 
no distinctive periods where he met or nearly approximated the 
criteria for a "staged" rating.

In exceptional cases where the schedular evaluations are found to 
be inadequate, an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities may be approved 
provided the case presents such an exceptional or unusual 
disability picture with related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The Court has held that the question of an extraschedular rating 
is a component of a veteran's claim for an increased rating.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996).  However, under Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance.  See also VAOPGCPREC 6-96.  In this case, the RO has 
not at any time adjudicated the matter of the Veteran's 
entitlement to an extraschedular rating for his erectile 
dysfunction.  Moreover, the Veteran has never raised the matter 
of his entitlement to an extraschedular rating, nor identified 
any factors which may be considered to be exceptional or unusual 
regarding the service-connected right elbow disorder.  The Board 
therefore is without authority to consider the matter of 
extraschedular ratings.  Nevertheless, the Veteran is free to 
raise this as a separate issue with the RO if he so desires.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record.  
The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Veteran has 
perfected an appeal on the issue of entitlement to a TDIU due to 
all of his service-connected disabilities.  However, for the 
reasons addressed in the REMAND portion of the decision below, 
the Board finds that further development is necessary for this 
claim.

II.  Service Connection

Legal Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, the Veteran essentially contends that he has 
diabetic peripheral neuropathy of both hands and both feet, and 
diabetic retinopathy, as secondary to his service-connected 
diabetes mellitus type II.  Under section 3.310(a) of VA 
regulations, service connection may be established on a secondary 
basis for a disability which is proximately due to or the result 
of service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated for 
the degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups 
of symptoms of a condition, alone, do not constitute sufficient 
evidence aggravation unless the underlying condition worsened.  
Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Analysis

Initially, the Board notes that the May 2005 VA diabetes mellitus 
examination found that the Veteran had cervical spine 
radiculopathy secondary to degenerative disc disease, and that 
there were no signs or symptoms of diabetic neuropathy.  However, 
the subsequent March 2006 VA neurologic examination found that he 
did have peripheral neuropathy of the lower extremities.  
Further, it was opined that this disability was most likely 
secondary to the diabetes mellitus.  More recently, a June 2007 
VA general medical examination diagnosed diabetic peripheral 
neuropathy, mild, in his lower extremities.

In short, there is competent medical evidence that the Veteran 
has been diagnosed with diabetic peripheral neuropathy of the 
lower extremities, and that it is secondary to his service-
connected diabetes mellitus type II.  No competent medical 
evidence is of record which refutes this opinion.  Moreover, in 
Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in 
light of the benefit of the doubt provisions of 38 U.S.C.A. § 
5107(b), an accurate determination of etiology is not a condition 
precedent to granting service connection; nor is "definite 
etiology" or "obvious etiology."  Further, in Gilbert, supra, the 
Court stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated that 
entitlement need not be established beyond a reasonable doubt, by 
clear and convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine established by 
Congress, when the evidence is in relative equipoise, the law 
dictates that the appellant prevails.  See also 38 C.F.R. 
§ 3.102.

Resolving all reasonable doubt in favor of the Veteran, the Board 
finds that he is entitled to service connection for diabetic 
peripheral neuropathy of the right and left feet (i.e., the lower 
extremities).

The Board notes, however, that there is still no competent 
medical evidence diagnosing diabetic peripheral neuropathy of 
either hand.  In fact, the May 2005 VA diabetes mellitus 
examination indicated that these problems were secondary to 
cervical degenerative disc disease and/or active gout.  The more 
recent June 2007 VA general medical examination, indicated these 
problems were due to carpal tunnel syndrome.  Similarly, a May 
2005 VA examination found that the Veteran's diabetes mellitus 
was without retinopathy.  Rather, his problems were found to be 
due to cortical opacities, minimal, bilateral; refractive error 
and presbyopia.  In short, the competent medical evidence 
reflects he does not have the claimed disabilities.

Congress specifically limits entitlement for service- connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 
1131, as well as other relevant statutes, only permitted payment 
for disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only presently 
existing conditions," and VA's interpretation of the law 
requiring a present disability for a grant of service connection 
was consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A § 
1110 to require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992) (the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-service 
incident has resulted in a disability).  Simply put, in the 
absence of proof of present disability there can be no valid 
claim.

The Board is cognizant that in McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007), the Court held that the requirement of a current 
disability is satisfied when the claimant had a disability at the 
time a claim for VA disability compensation was filed, or during 
the pendency of that claim, and that a claimant may be granted 
service connection even though the disability resolves prior to 
the Secretary's adjudication of the claim.   However, in this 
case the Veteran has never been diagnosed with the diabetic 
peripheral neuropathy of either hand, or diabetic retinopathy, at 
any time during the pendency of this case, and was specifically 
evaluated for the complaints he maintains are indicative of such.  
As such, the holding of McClain is not applicable to the instant 
case.  Therefore, as the competent evidence of record does not 
reflect the Veteran has the claimed disabilities on objective 
examination, such claims are denied.

In regard to the disabilities that were diagnosed - e.g., 
cervical degenerative disc disease, gout, carpal tunnel syndrome, 
etc. - the Board notes that there is nothing in the Veteran's 
service treatment records which reflect these disabilities were 
present during service, that they are disabilities that would 
warrant a grant of service connection pursuant to the presumptive 
provisions of 38 C.F.R. §§ 3.307 and 3.309, or that they are 
secondary to a service-connected disability.  Rather, the May 
2005 VA examination contains an opinion that the gout is not 
secondary to the service-connected diabetes mellitus.  Moreover, 
vision loss - a refractive error of the eye - is one of the 
specific conditions that VA does not grant service connection 
for, as it is not considered a disability for VA purposes.  See 
38 C.F.R. §§ 3.303(c), 4.9.  Such a condition is part of a life-
long defect, and is normally a static condition which is 
incapable of improvement or deterioration.  See VAOGCPREC 67-90 
(1990).  Simply put, there is nothing in the record which 
indicates that service connection is otherwise warranted for 
these disabilities.

For these reasons, the Board has concludes that the preponderance 
of the evidence is against the Veteran's claims of service 
connection for diabetic peripheral neuropathy of the right and 
left hands, nor diabetic retinopathy.  As the preponderance of 
the evidence is against these claims, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  Consequently, the benefits sought on 
appeal with respect to these claims must be denied.






ORDER

Entitlement to an initial compensable rating for service-
connected erectile dysfunction is denied.

Entitlement to service connection for diabetic peripheral 
neuropathy, right foot, is granted.

Entitlement to service connection for diabetic peripheral 
neuropathy, left foot, is granted.

Entitlement to service connection for diabetic peripheral 
neuropathy, right hand, is denied.

Entitlement to service connection for diabetic peripheral 
neuropathy, left hand, is denied.

Entitlement to service connection for diabetic retinopathy, is 
denied.


REMAND

The Board acknowledges that the May 2005 and June 2007 VA medical 
examinations included findings as to the symptomatology of the 
service-connected CAD, and gait dysfunction of the lower 
extremities.  However, the Veteran has submitted evidence and 
statements which suggest that these disabilities have increased 
in severity since the last examination.  For example, records 
submitted by the Veteran directly to the Board, accompanied by a 
waiver of having this evidence initially considered by the AOJ in 
accord with § 20.1304, indicate greater heart related impairment.  
Among other things, he underwent a percutaneous transluminal 
coronary angioplasty/intracoronary stent in January 2009.  Such 
impairment also pertains to the gait dysfunction, as service 
connection was established for these disabilities as being 
residuals of acute ischemic infarction which was secondary to the 
service-connected CAD.  

In view of the foregoing, the Board is of the opinion that the 
record may not accurately reflect the current nature and severity 
of these service-connected disabilities.  Therefore, the Board 
finds that this case must be remanded in order to obtain any 
outstanding treatment records regarding these disabilities, and 
to accord the Veteran a new examination.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence 
of record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that clearly 
support its ultimate conclusions.); see also VAOPGCPREC 11-95 
(April 7, 1995); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green 
v. Derwinski, 1 Vet. App. 121 (1991).  

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 addresses the consequences of a veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be denied.

As the development deemed necessary for the CAD and gait 
dysfunction claims may impact the issue of whether TDIU is 
warranted, these issues are inextricably intertwined.  This is 
particularly true in this case as the Veteran has contended, in 
essence, that his unemployability is due to his heart-related 
disabilities.  Consequently, the Board will defer adjudication of 
the TDIU claim until after this development is completed.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for his service-
connected CAD and gait dysfunction since 
June 2007.  After securing any necessary 
release, the AMC/RORO should obtain those 
records not on file.

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an examination to evaluate the 
current nature and severity of his service-
connected CAD and gait dysfunction.  The 
claims folder should be made available to 
the examiner for review before the 
examination.

It is imperative that the examiner comment 
on the affect these service-connected 
disabilities have upon the Veteran's 
unemployability; i.e., is it at least as 
likely as not (50 percent or greater 
likelihood) that these disabilities prevent 
the Veteran from obtaining and/or 
maintaining substantially gainful 
employment.

A complete rationale for any opinion 
expressed should be provided.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate review. 

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and her representative should 
be furnished a SSOC, which addresses all of the evidence obtained 
after the issuance of the last SSOC in December 2007, and 
provides an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


